DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-31 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the same type of material" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]]a same type of material.”
The term “high-temperature resistant nylon material” in claim 31 is a relative term which renders the claim indefinite. The term “high-temperature resistant nylon material” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes any nylon material will be considered to read on the claim.
Claim 36 recites the limitation "the same type of material" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]]a same type of material.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,722,827. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the patent claims may be construed to encompass the subject matter of the instant claims.
Allowable Subject Matter
Claims 21-40 would be allowable upon applicant providing a proper, timely filed terminal disclaimer and upon applicant overcoming the rejections made under 35 USC 112(b) as noted above. 
  	Per claim 21, while it is known in the art to provide a strainer basket for pool equipment, the strainer basket comprising:
a rigid annular top portion comprising a central opening and a radially extending rim; and
 	a collapsible basket extending downward from the rigid annular top portion,
 	the radially extending rim of the rigid annular top portion comprising a downward facing surface that extends radially outward beyond the collapsible basket and that is positioned to rest on a ledge of a pool equipment cavity (see, for example, US 2016/0023138), and it is known wherein the collapsible basket comprises a bottom portion and a tapered outer shape, the tapered outer shape formed by two or more annular sections,
 	the two or more annular sections and the bottom portion each having a plurality of holes to allow a liquid to pass therethrough,
 	wherein the two or more annular sections are configured to be collapsible such that the collapsible basket comprises a collapsed configuration and an expanded configuration, wherein a height of the strainer basket is smaller with the collapsible basket in the collapsed configuration than with the collapsible basket in the expanded configuration (see, for example, WO 2018/19559), in the examiner’s opinion, the prior art fails to teach or render obvious wherein at least part of the collapsible basket comprises a flexible silicone, and at least part of the collapsible basket comprises a rigid material.
Per claim 29, while it is known in the art to provide a strainer basket for pool equipment, the strainer basket comprising: an annular top portion comprising a rigid material; and a collapsible basket extending downward from the annular top portion, wherein the collapsible basket comprises a bottom portion and a tapered outer shape (see, for example, US 2016/0023138), and it is known in the art to provide  a tapered outer shape formed by two or more annular sections, wherein the two or more annular sections are configured to be collapsible such that the collapsible basket comprises a collapsed configuration and an expanded configuration, wherein a height of the strainer basket is smaller with the collapsible basket in the collapsed configuration than with the collapsible basket in the expanded configuration, wherein the collapsible basket comprise a plurality of holes to allow a liquid to pass therethrough, wherein the collapsible basket comprises a flexible material (see, for example, WO 2018/19559), in the examiner’s opinion, the prior art fails to teach or render obvious wherein at least one of the bottom portion or at least one of the two or more annular sections comprises a reinforced region comprising a rigid material.
  	Per claim 34, while it is known in the art top provide a silicone strainer basket for pool equipment, the silicone strainer basket comprising: a top portion comprising an annular shape that defines a central opening; a strainer portion connected to the top portion, wherein the strainer portion comprises an annular wall extending downward from the top portion and a floor positioned at a lower end of the annular wall such that the strainer portion defines a basket for collection of debris, wherein the strainer portion comprises a plurality of openings to allow water to pass therethrough, wherein the strainer portion comprises silicone (see, for example, US 2015/0354241), in the examiner’s opinion the prior art fails to teach or render obvious the silicone strainer and the top portion comprises a material having a greater stiffness than the silicone of the strainer portion, and wherein at least a portion of the strainer portion comprises a reinforced region comprising a material having a greater stiffness than the silicone of the strainer portion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
12/09/22